El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
La teoría de la corte inferior y de la apelada es que cuando una Asamblea Municipal que tiene el derecho de elección declara nula una elección, la persona prima facie elegida, si retiene su puesto e insiste en que no ha sido des-tituida legalmente o privada de su cargo, no ha sido perju-dicada por la actuación, voto o resolución adoptada por la Asamblea al anular o pretender anular la elección. No en-contramos ninguna autoridad, y las partes no nos han ci~ *280tado ninguna, para determinar exactamente cuando es que se destituye a una persona de su carg’o. Si la ley prescribe que un hombre no puede ser destituido, por ejemplo, sin una notificación y audiencia y el poder que lo nombra lo destituye sin que haya mediado una u otra, la destitu-ción es nula y la persona que se pretende destituir legal-mente tiene todavía el título al cargo. Por consiguiente, cuando las cortes expiden un auto de mandamus para re-poner a un hombre en su cargo no pueden ellas estar de-clarando o creando el carg’o. Ellas están quitando obstácu-los al ejercicio del cargo. Están declarando que el título ' existe.
En este caso la Asamblea Municipal de Arecibo, con el derecho de elección de varios comisionados, declaró que el co-misionado conocido por alcalde no había sido debidamente elegido, que su elección era nula y procedió a nombrar otra persona. Es perfectamente cierto que el peticionario en la corte inferior sostuvo que él continuó en el desempeño de su cargo activamente y que nunca fué destituido legal-mente, pero la Asamblea Municipal, por virtud de un ale-gado color de autoridad, o con o sin dicha autoridad, de-claró vacante el cargo. Todo acto siguiente del peticiona-rio estaría sujeto a ataque, sus subordinados podrían ne-garse a obedecer sus órdenes, el auditor podría también re-husar a aprobar sus cuentas y el público lanzado a la duda y confusión. La diferencia, entre un hombre' que abandona su oficina y sale a la calle por virtud de las órdenes o ac-tuación de una supuesta junta superior- o persona, y uno ■que en • actitud desafiante se sienta en su escritorio soste-niendo su derecho, no afecta seriamente a la cuestión fundamental, a la materia objeto de la revisión, o sea, si la persona a quien se trata de destituir tiene un buen título. Lo que la fuerza o fuerzas oponentes en cualquier caso han hecho es imputar un defecto en el título. El título mismo no se destruye, pero su ejercicio se interrumpe. Una per-*281sema cuyo título es puesto de tal modo en duda lia tenido derechos que han sido perjudicados o infringidos dentro del significado del artículo 65 (a) de la Ley No. 85 de 1919, Leyes de ese año, página 720, bajo el epígrafe “Recursos Judiciales,” que es como sigue:
“Art. 65. — La Corte de Distrito tendrá jurisdicción, a instan-cia de parte perjudicada:
“(a) — Para anular o revisar cualquier acto legislativo o admi-nistrativo de la Asamblea Municipal o Concejo de Administración o de. los Comisionados, que lesione derechos constitucionales de los querellantes o sea contrario a la Ley Orgánica o a las leyes de Puerto Rico, mediante certiorari.”
En este caso los derechos del peticionario surgieron por virtud de la misma ley conocida por Ley Municipal, si él había sido debidamente elegido alc'alde con arreglo a ella.
Los apelados también sostienen que el certiorari no pro-cede y basan su alegación en el alcance general del auto de cértiorari. Hemos resuelto varias veces que cuando la le-gislatura ha aprobado una ley especial que confiere a un ciudadano un derecho de acción, debe aCudirse a esa ley y no a los principios generales de certiorari. La definición, supra, del artículo 65 (a) es bastante amplia para incluir a' este caso.
La cuestión principal en este caso es si hubo una debida elección, siendo objeto de impugnación el derecho de votar de'uno de los miembros de la asamblea que tomó parte en lá elección.
Los apelados han hecho cierto comentario en su alegato sobre el derecho a promover mediante ataque colateral la cuestión de si una persona es un funcionario de facto, pero debe recordarse que el peticionario no está atacando la existencia de ningún cargo. Por el contrario, el peticio-nario, trata de sostener no solamente su misma debida elec-ción, sino el derecho de facto del alegado miembro de la *282asamblea que votó a favor del peticionario. No existe nin-gún. ataque.
'La Asamblea Municipal de Arecibo se reunió para nom- - brar un alcalde. El peticionario fué nominalmente elegido por un voto de siete contra seis. Se descubrió luego que uno de los miembros de la Asamblea no era ciudadano dé-los Estados Unidos y por tanto ‘ de acuerdo con la ley, no-tenía derecho alguno a ser elegido a la Asamblea. Subsi-guientemente se celebró una reunión de dicha Asamblea, la-elección del alcalde fué declarada nula, su cargo vacante y un sucesor nombrado en su lugar. El apelante sostiene que la reunión en la cual se trató de anular su elección fué-convocada ilegalmente y también alega que el miembro in-capacitado era mi funcionario de facto, siendo la elección del alcalde válida. Ineidentalmente, el peticionario sostiene que como el voto fué secreto no había medio de determi-narse por quién voto el miembro de la asamblea incapaci-tado y por tanto que no hay ninguna base determinable para anular la elección del alcalde. Se admitió expresamente en la votación final de la Asamblea que el voto del miembro-incapacitado no podía conocerse.
El alegado miembro de la Asamblea incapacitado fué-elegido en las elecciones pasadas en la misma forma que sus asociados. Después de la elección del alcalde, se. descu-brió que el miembro de la Asamblea en cuestión no era un ciudadano americano, sino español. En qué otros actos o resoluciones de la Asamblea intervino él, no se ha expre-sado. La siguiente cita del tomo 22 de Euling Case Law, pág. 588, es pertinente:
“Lord Ellenborough ha definido un funcionario de facto como-, uno que tiene la reputación de ser el funcionario que pretende ser y sin embargo no es un verdadero funcionario desde el punto-de vista legal. Otra definición más comprensiva es la siguiente r Una persona es un funcionario de facto cuando los deberes del cargo se ejercitan: ‘Primero. — -Sin un nombramiento o elección: *283conocidos, pero bajo tales circunstancias de reputación o con-formidad que podían inducir a la gente sin preguntar, a some-terse o invocar su acción, suponiendo que él es el funcionario que se tenía por tal. Segundo. — So color de un nombramiento o elec-ción tenido por válido pero en el que el funcionario no se babía ajustado a algún precedente, requisito o condición, como por ejem-plo, tomar un juramento, prestar una fianza o algo semejante. Tercero. — So color de una elección o nombramiento conocido, nulo porque el funcionario no era elegible, o porque existía una falta de autoridad en el cuerpo que lo elige o nombra, o debido a algún defecto o irregularidad en su ejercicio, tal inelegibilidad, falta de autoridad o defecto siendo desconocido del público. Cuarto. — So color de un nombramiento o elección becho bajo o de acuerdo con una ley pública anticonstitucional, antes que la misma sea decla-rada como tal. Y esto ba sido universalmente aceptado.”
Esta cita está sostenida por los casos de Wendt v. Berry, Ann. Cas. 1915C, 493, donde se citan otros casos. Howard v. Burke, 140 A. S. R. 159, y nota detallada en la página 171. Véase también Eos parte Dones, 10 D. P. R. 179; Hussey v. Smith, 99 U. S. 20; Ball v. U. S. 140 U. S. 118, sobre los derechos de funcionarios de facto. También 19 R. C. L. 886, 887. De acuerdo con estas autoridades no tenemos duda alguna de que los actos del miembro de la asamblea incapacitado, especialmente no habiendo sido im-pugnada su elección entonces, fueron válidos como los ac-tos de un funcionario de facto.
Tenemos alguna duda, lo mismo que el apelante, de si la convocatoria para la sesión extraordinaria fué legal con el fin de destituir al peticionario, pero no necesitamos resolver específicamente la cuestión.
Asimismo no vemos como podía determinarse el voto del miembro de la asamblea incapacitado y nos inclinamos al parecer de que incumbía a los impugnadores probar el voto del miembro incapacitado, y si esto era imposible, entonces la elección debía subsistir.
Tenemos dudas también de si la Asamblea tenía algún *284derecho a anular el nombramiento. Según la ley la Asam-blea tiene derecho a destituir después de una notificación y audiencia, pero el derecho de una asamblea para anular un nombramiento como tal no está claramente definido en-tre las facultades de una asamblea. Algo así como el auto de quo warranto parece ser el procedimiento adecuado para probar la validez de un nombramiento.
Debe revocarse la sentencia y la resolución de la Asam-blea Municipal de Arecibo anulando la elección de Rafael San Millán como Comisionado de Servicio Público, Policía y Prisiones, debe a la vez ser anulada, y anulada igualmente cualesquiera otras órdenes del Concejo que intervengan con el debido ejercicio del cargo de dicho Comisionado.

Revocada la 'sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.